Citation Nr: 1822927	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-28 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred  for treatment rendered at McLaren Greater Lansing Hospital, in Lansing, Michigan, on February 16, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 denial of a claim for payment or reimbursement of expenses incurred at a private facility by the VAMC in Battle Creek, Michigan.  The Veteran filed a notice of disagreement (NOD) in July 2013.  A statement of the case (SOC) was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  

In January 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that, in addition to the Veteran's paper medical file, there are separate, paperless, electronic files associated with the Veteran' claims, located in both the Veterans Benefits Management System (VBMS) file and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran has been considered permanently and totally disabled due to service-connected disability since February 2001.

3.  The Veteran received medical treatment on February 16, 2013, at McLaren Greater Lansing Hospital related to progressive and worsening symptoms of coughing, shortness of breath, sweating, and dizziness.

4.  The services provided by McLaren Greater Lansing Hospital were not authorized in advance by VA.

5.  The Veteran's symptoms at the time he presented at McLaren Greater Lansing Hospital on February 16, 2013, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

6.  VA treatment facilities were not reasonably available for treatment of the symptoms.


CONCLUSION OF LAW

The criteria for payment of reimbursement of unauthorized medical expenses incurred in connection with treatment rendered  at McLaren Greater Lansing Hospital, on February 16, 2013, are met.  38 U.S.C. § 1728 (2012); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred on February 16, 2013, for treatment at a non-VA medical facility.  

The evidence shows, in relevant part, that on Saturday, February 16, 2013, the Veteran presented to the emergency room of McLaren Greater Lansing Hospital, a private, non-VA, medical facility located in Lansing, Michigan, with complaints of cough, sweating, sinus drainage, and shortness of breath.  Diarrhea and dizziness were also noted.  It was further recorded that the Veteran had been seen at the VAMC in Battle Creek, Michigan, on the previous Tuesday for cold sweats and that he had been experiencing a persistent cough since that time.  A chest x-rays showed that the Veteran's lungs were hyperinflated, but otherwise clear.  The impression was an acute upper respiratory infection/bronchitis.  The Veteran was treated with Albuterol and discharged that same day with instructions to follow-up at a VA clinic.

During the January 2015 Board hearing, the Veteran testified that on February 16, 2013, he had been experiencing shortness of breath throughout the night.  He stated that he called the Battle Creek VAMC Telephone Triage Program and was advised that no doctors were then on staff at his home facility and that he should drive to the VAMC in Ann Arbor, Michigan.  The Veteran reported that he began to drive to Ann Arbor, but that he was coughing so severely that he became dizzy, light-headed, and started to have chest pain.  The Veteran stated that he felt it was unsafe to continue to drive the 70 miles to the Ann Arbor VAMC and thus presented to the nearest emergency department for treatment.  

Initially, the Board notes that when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C. § 1703(a) (2012); 38 C.F.R. § 17.52 (a) (2017).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA written authorization for his private emergency room treatment on February 16, 2013.  Therefore, 38 U.S.C. § 1703 (a) does not apply in this case.

As provided for in 38 U.S.C. § 1725 and 38 U.S.C. § 1728, when a veteran receives treatment at a non-VA facility without prior authorization, VA must reimburse the veteran for the reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the veteran under the authority so long as certain statutory and regulatory requirements are met.  

In this case, the VAMC adjudicated the Veteran's right to payment of reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C. § 1725.  The Board notes, initially,  that to be eligible for payment or reimbursement under 38 U.S.C. § 1725, a veteran must not be eligible for reimbursement under 38 U.S.C. § 1728, and thus the Board must first determine whether eligibility for payment or reimbursement exists under 38 U.S.C. § 1728.  Accordingly, although not addressed by the AOJ, the Board must first determine whether eligibility for payment or reimbursement exists under 38 U.S.C. § 1728.  

In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C. § 1728, there must be a showing that:

(a)  Care or services not previously authorized were rendered to a veteran in need of such care of services:

(1)  For an adjudicated service-connected disability.

(2)  For a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.

(3)  For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability.

(4)  For any injury, illness, or dental condition in the case of a veteran who -- (A) is participating in a rehabilitation program under 38 U.S.C. ch[apter] 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C. § 1728; 38 C.F.R. § 17.120 (2017); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see Malone v. Gober, 10 Vet. App. 539, 542 (1997).

In the instant case, the Veteran is considered permanently and totally disabled du to service-connected disability.  The evidence shows that service connection has been established for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, and has been in receipt of a total disability rating based on individual unemployability (TDIU) due to his PTSD,  effective February 28, 2001.  Thus, he satisfies the first criterion for reimbursement under 38 U.S.C. § 1728.  

Regarding whether the care and services were rendered for a medical emergency, given the nature of the Veteran's symptoms as described by him, the Board finds that when reasonable doubt is resolved in favor of the Veteran, his progressive and worsening symptoms of shortness of breath, severe cough, dizziness, and chest pain qualifies as an emergent situation that a layperson would find life threatening to not seek out immediate care.  Indeed, the Veteran reported that when he spoke to the telephone triage nurse, he was advised to see a doctor immediately.  The Board further notes that the Battle Creek VAMC Urgent Care webpage generally advises patients with symptoms of respiratory distress to "call 911 and proceed to the nearest Emergency Room." https://www.battlecreek.va.gov/services/Urgent_Care.asp.  Thus, the Board has no reason to doubt that the Veteran was advised to seek immediate medical treatment, which advice the Board finds would lend to one's belief that delay in treatment would have been hazardous to life or health.  

With respect to whether a VA facility was feasibly available for care, the Board finds that a VA facility was not feasible in such an emergent circumstance.  Although a VA facility exists in Lansing, Michigan, where the Veteran resides, that VA facility is a Community Based Outpatient Clinic (CBOC) that is not open on weekends.  https://www.battlecreek.va.gov/locations/Lansing.asp.  The next closest VA facilities are the VAMCs in Battle Creek and Ann Arbor, Michigan, each of which is more than 60 miles from Lansing, Michigan.  See Smith v. Derwinski, 1 Vet.App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing FED. R. EVID. 201(b))).  Given the Veteran's symptoms, to especially include severe coughing, dizziness, and light-headedness, the Board finds that the 60 mile drive to the closest VA medical facility available to provide medical services on a Saturday could not be considered a reasonable option for the Veteran's medical needs.  Indeed, the Veteran did indicate his attempt to drive to the Ann Arbor VAMC, but has stated that due to his symptoms, he felt that attempting to complete the nearly 70 mile drive to Ann Arbor would have been hazardous not only to himself but to others on the road.  The Board finds no reason to question the veracity of Veteran's belief in this regard and, indeed, finds it commendable that the Veteran considered the safety of those around him.

Overall, the Board finds that, considering the criteria of 38 U.S.C. § 1728, when all reasonable doubt is resolved in the Veteran's favor, payment or reimbursement of medical expenses incurred in for treatment provided at McLaren Greater Lansing Hospital, on February 16, 2013,, is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

The claim for payment or reimbursement of unauthorized medical expenses incurred for treatment rendered at McLaren Greater Lansing Hospital on February 16, 2013, is granted, subject to the legal authority governing the payment  of monetary awards.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


